DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 11-12 are amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0012646 A1) in view of Bridges (US 2016/0341541 A1) and in further view of Dal (US 2019/0108396 A1).
In claim 11, Huang discloses a method for an apex of a measurement object (See title, Par. 3 “object”, Par. 71, examiner considers the top view to be disposed to the apex of the object) the method comprising: obtaining point cloud data of the measurement object (Par. 67 examiner considers the data used to generate the 3d point cloud to be point cloud data), the point cloud data being obtained by performing laser scanning on the measurement object (Par. 63 “infrared laser” Par. 62 and 64 “scanning”); generating a three-dimensional point cloud model of the measurement object based on the point cloud data (Fig. 2b “model reconstruction”, Fig. 2c “3d point cloud” Par. 71); searching for a missing data part of the three-dimensional point cloud model (Par. 79 “process can identify a location in the mesh having wrong and/or missing color information”); determining whether the missing data part has a key shape (Par. 81 “shape identification”, examiner notes in regards to “key shape” though the specification describes an example of key shape, said example is non limiting, thus key shape, can be any type of shape since keys can be made in any shape); and three or greater planes of the measurement object adjacent to the missing data part having the key shape, as a position of an optical center of the reflection prism, based on the point cloud data (Par. 80-83 Examiner considers modifying the coordinates to be said calculating a point of intersection of three or greater planes of the measurement and considers aligning the coordinates to be centering the); a light receiving element that receives light reflected back from the reflection prism in performing laser scanning on the reflection prism (Par. 63, 80-83).
Huang does not explicitly disclose a reflection object position calculating method for calculating a position of a reflection prism; a measurement object having a polyhedron structure (emphasis added); calculating a point of intersection; the missing data part being generated due to saturation; the key shape being a shape that is relatively large around the optical center of the reflection prism extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning, in such a manner as to have a width narrower than at the optical center of the reflection prism.
Huang does teach that the measurement object can be various objects, or types of objects (e.g., a mass, surface, body or volume of one or a combination of any type(s) of matter, composition or material) (Par. 58).
Bridges teaches a reflection object position calculating method for calculating a position of a reflection prism (Par. 6 “calculated” … “position relative to the vertex of a cube corner retroreflector”); obtaining point data of the measurement object (Par. 10); calculating a point of intersection (Par. 98); and a shape that extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning (Par. 60 and 67-68, “error vector 885, which extends from the vertex 820 to the sphere center”, “along direction of the beam of light”).
Dal teaches the missing data part being generated due to saturation (Par. 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a measurement object having a polyhedron structure based on the teachings of Huang in order to be able to scan a variety of objects (Par. 58) thus improving the versatility of the method. Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose a reflection object position calculating method for calculating a position of a reflection prism; and the key shape being a shape that is relatively large around the optical center of the reflection prism extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning, in such a manner as to have a width narrower than at the optical center of the reflection prism based on the teachings of Bridges in the method of Huang in order to correct readings based on compensation parameters (Huang Par. 71), thus leading to a more accurate method. In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that the missing data part being generated due to saturation based on the teachings of Dal in the method of Huang in order to allow for measurements under bright light conditions. (Dal Par. 104) thus leading to a more robust system. 

In claim 12, Huang discloses a non-transitory computer recording medium storing computer executable instructions (Fig. 1a) for an apex of a measurement object (See title, Par. 3 “object”, Par. 71, examiner considers the top view to be disposed to the apex of the object) the computer executable instructions, when executed by a computer processor, causing the computer processor (Par. 42 “processor”) to: obtaining point cloud data of the measurement object (Par. 67 examiner considers the data used to generate the 3d point cloud to be point cloud data), the point cloud data being obtained by performing laser scanning on the measurement object (Par. 63 “infrared laser” Par. 62 and 64 “scanning”); generating a three-dimensional point cloud model of the measurement object based on the point cloud data (Fig. 2b “model reconstruction”, Fig. 2c “3d point cloud” Par. 71); searching for a missing data part of the three-dimensional point cloud model (Par. 79 “process can identify a location in the mesh having wrong and/or missing color information”); determining whether the missing data part has a key shape (Par. 81 “shape identification”, examiner notes in regards to “key shape” though the specification describes an example of key shape, said example is non limiting, thus key shape, can be any type of shape since keys can be made in any shape); and calculating a point of intersection of three or greater planes of the measurement object adjacent to the missing data part having the key shape, as a position of an optical center of the reflection prism, based on the point cloud data (Par. 80-83 Examiner considers modifying the coordinates to be said calculating a point of intersection of three or greater planes of the measurement and considers aligning the coordinates to be centering the).
Huang does not explicitly disclose a reflection object position calculating method for calculating a position of a reflection prism; a measurement object having a polyhedron structure (emphasis added); calculating a point of intersection; the missing data part being generated due to saturation; the key shape being a shape that is relatively large around the optical center of the reflection prism extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning, in such a manner as to have a width narrower than at the optical center of the reflection prism.
Huang does teach that the measurement object can be various objects, or types of objects (e.g., a mass, surface, body or volume of one or a combination of any type(s) of matter, composition or material) (Par. 58).
Bridges teaches a reflection object position calculating method for calculating a position of a reflection prism (Par. 6 “calculated” … “position relative to the vertex of a cube corner retroreflector”); obtaining point data of the measurement object (Par. 10); and a shape that extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning (Par. 60 and 67-68, “error vector 885, which extends from the vertex 820 to the sphere center”, “along direction of the beam of light”).
Dal teaches the missing data part being generated due to saturation (Par. 104).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have a measurement object having a polyhedron structure based on the teachings of Huang in order to be able to scan a variety of objects (Par. 58) thus improving the versatility of the system Further, it would have been obvious to one of ordinary skill in the art at the time the invention was filled to have disclose a reflection object position calculating method for calculating a position of a reflection prism; and the key shape being a shape that is relatively large around the optical center of the reflection prism extends thinly from the position of the optical center of the reflection prism, along a scanning direction of scanning light of the laser scanning, in such a manner as to have a width narrower than at the optical center of the reflection prism based on the teachings of Bridges in the method of Huang in order to correct readings based on compensation parameters (Huang Par. 71), thus leading to a more accurate method.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was filled that the missing data part being generated due to saturation based on the teachings of Dal in the method of Huang in order to allow for measurements under bright light conditions. (Dal Par. 104) thus leading to a more robust system.



Response to Arguments
Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. In regards to applicants’ arguments, the art of record falls within the scope of the current claim language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5940170 A Laser scanning system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J BECKER whose telephone number is (571)431-0689. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.J.B/           Examiner, Art Unit 2865     


/ARLEEN M VAZQUEZ/           Supervisory Patent Examiner, Art Unit 2865 
9/26/2022